Citation Nr: 0517692	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a gunshot wound to the head.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's wife, son and daughter


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 until March 
1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  In an August 1950 rating decision, service connection was 
denied for hemiplegia incurred as a result of a self-
inflicted gunshot wound.

2.  The evidence added to the record subsequent to August 
1950 is cumulative and redundant, and does not relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The August 1950 rating decision denying the veteran's 
claim of entitlement to service connection for hemiplegia 
incurred as the result of a self-inflicted gunshot wound is 
final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the August 1950 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot injury to the head have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159  (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before reaching the merits of the case, the Board has 
reviewed the record to ensure that VA has properly assisted 
the veteran with his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA).  The law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duties to notify and to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify an appellant and the representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002).  In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in July 2003 and August 2003 informed the 
veteran of the information and evidence necessary to 
substantiate his request to reopen his claim for compensation 
for residuals of a gunshot wound to the head.  Such 
correspondence also informed him as to which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA would attempt to obtain 
on his behalf if necessary.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet App 112 (2004) (Pelegrini II).  In the 
present case, the appellant received appropriate notice prior 
to the initial unfavorable rating decision issued in January 
2004.  As such, the timing requirements of Pelegrini II have 
been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided 
reasonable opportunity to identify and submit evidence in 
support of his claim.  

Essentially, all the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The file also 
includes affidavits from fellow servicemen regarding their 
account of the events surrounding the veteran's gunshot 
wound, gathered by the service department in connection with 
the investigation of the injury.  Also of record are reports 
of VA and private post service treatment and examination.  
Additionally, lay statements from the veteran's parents are 
associated with the claims folder.  Finally, the veteran's 
statements in support of his claim are affiliated with the 
claims file.  

The Board has reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any available 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  
  
There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a).   As the veteran filed his claim in 
July 2003, the revised version of the law is applicable in 
this case.  Under the revised regulation, "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004).   However, evidence may 
be new and material even though such evidence does not 
warrant a revision of a previous decision.  Hodge, 155 F.3d 
at 1362 (overruling the requirement that the evidence must be 
reasonably likely to change the outcome of the decision).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Discussion

The veteran first raised a claim of entitlement to service 
connection for hemiplegia as the result of a self-inflicted 
gunshot wound.  The issue was first considered by the RO in 
an August 1950 rating determination.  At the time of the 
August 1950 rating decision, the claims file contained the 
veteran's service medical records, and reports associated 
with a line of duty investigation.  Such service records 
reflect treatment from March 1949 to March 1950 at Fitzsimons 
General Hospital, where the veteran was transferred after 
treatment at Ft. Benjamin Harrison, Indiana.  Also associated 
with the claims folder were affidavits or sworn statements by 
the veteran and three fellow servicemen detailing the 
circumstances of the veteran's gunshot injury on February 22, 
1949, in connection with the investigation by the Air Force 
into the circumstances surrounding the veteran's injury.

The evidence of record at the time of the August 1950 rating 
decision established that the veteran sustained a gunshot 
wound to the head in February 1949.  The injury was incurred 
in the Air Police barracks at Fort Benjamin Harrison, 
Indiana.  Following the injury, the veteran was hospitalized 
for over a year, with symptoms including partial paralysis of 
the left side.  

In the reports of medical treatment, the veteran denied that 
the injury was an attempted suicide.  An admission workup 
showed no indication that the veteran was suicidal.  The 
examiner commented that the injury may well have been 
accidentally incurred.

Apart from the veteran's sworn statement, dated in March 
1949, the information obtained from the other servicemen who 
were present when the injury occurred collectively indicated 
that the veteran was showing a pistol he owned to others in 
the barracks and solicited bets as to whether he would pull 
the trigger.  The gun held one bullet, as in Russian 
roulette.  Such statements revealed that the veteran pulled 
the trigger, shooting himself.  One witness who observed the 
event said stated that the veteran said he felt luck, too the 
pistol and placed the bullet in the cylinder, gave it a spin, 
and pointed the pistol to his head before firing it.  In his 
statement, the veteran said that the pistol accidentally 
discharged while he was twirling it on his finger in an 
attempt to demonstrate how perfectly it was balanced.  The 
veteran denied making any mention of wagers or of Russian 
roulette.  He said that he did not have a perfectly clear 
recollection of some things that happened immediately before 
or immediately after he was hit, but he was sure that he did 
not deliberately pull the trigger.  

On the basis of the evidence, the service department in March 
1949 made a formal line of duty determination that the 
veteran's injury was a result of willful misconduct and not 
in the line of duty, amounting to criminal negligence in that 
he deliberately exposed himself and others to the danger of 
death or serious injury.  The investigating officer's adverse 
determination was approved by the commanding officer 
designated as the appointing authority.  The RO submitted the 
case to the Director of the VA Compensation and Pension 
Service in July 1950for an advisory opinion.  

The C&P Service Director reviewed the evidence.  Citing VA 
regulation that records of the service department be accepted 
in line of duty determination except where laws or 
regulations warrant a different finding, the C&P Service 
Director informed the RO later in July 1950 that the 
conclusion of the military authorities that the injury was 
the result of the veteran's own misconduct was consistent 
with the record and was concurred in by the C&P Service.  The 
RO concluded in August 1950 that the veteran's gunshot injury 
was not incurred in the line of duty but rather was the 
result of his willful misconduct.  The veteran was promptly 
informed of the decision.  He did not appeal that decision 
and it became final.  See 38 U.S.C.A. § 7105.

The evidence added to the record subsequent to the last final 
rating decision in August 1950 includes statements submitted 
by the veteran's parents in 1951 and 1952 and the report of a 
VA examination of the veteran in July 1951 for insurance 
purposes.  On the surgical portion of the July 1951 
examination, the physician noted that the veteran was struck 
on the right side of his head by his own revolver, "but he 
does not know exact mechanism of injury."  The diagnosis was 
severe left spastic hemiplegia secondary to gunshot wound of 
the right parietal region.  

In correspondence received in May 1952, the veteran's father 
stated that, according to hospital personnel, there were no 
powder burns around the veteran's wound.  He claimed that the 
absence of such burns showed that the gun was some distance 
away from the veteran's head when it was fired.  In making 
that assertion, he explained that he was a commercial 
gunsmith, whose expertise had been called upon to determine 
whether a death was the result of suicide or murder.  He also 
explained that, according to the veteran, other serviceman 
had been inquiring about the gun, which was the veteran's 
own.  He speculated that someone inserted a cartridge or 
cartridges and failed to extract them all, causing the gun to 
discharge when laid down cocked and loaded.  The veteran's 
father stated that, according to the veteran, he had no 
memory of having a gun in his hand at the time he was shot.  
Further, the veteran's father reported the veteran's vigorous 
denials of playing Russian roulette.  

Various other matters in the letter were addressed at the 
time by the RO in a letter responding to the veteran's 
father.  The veteran was also informed in May 1952 of the 
letter from his father and advised that in order to reopen 
the claim he needed to submit new and material evidence 
tending to show that his injury was contracted in the line of 
duty.  

In the letter by the veteran's mother, dated in May 1951 and 
received in December 2004 with a waiver of review by the RO, 
she stated that she spoke with the person who prepared the 
veteran for surgery.  He reportedly stated that he could not 
understand how that veteran held the gun to himself without 
incurring any powder burns.  She also explained that she 
spoke to the servicemen who were present in the barracks and 
that they denied that Russian roulette had been played.  She 
stated that, according to the veteran, he had shown other 
servicemen how the extractor to the gun operated.  They had 
all handled the gun and with one shell he had demonstrated 
how it worked.  He then cleaned the gun and had no 
recollection of picking it up again.  He had no knowledge as 
to whether anyone reloaded a shell into the gun's chamber.  
Finally, the veteran's mother stated that the veteran was 
nervous and unprepared at the time he was questioned by Army 
officers.  

Also added to the record since the last final rating action 
in August 1950 are May 2003 and August 2003 letters written 
by J. A. W., M.D.  In his May 2003 correspondence, he 
indicated that he reviewed the claims file and determined 
that the veteran's gunshot residuals were the result of 
incidents in service.  In his August 2003 correspondence he 
added that the veteran was completely paralyzed on one side 
due to the gunshot wound incurred in February 1949.

Finally, the evidence associated with the claims folder since 
the last final rating decision in August 1950 includes 
testimony offered by the veteran's wife and children at a 
December 2004 hearing before the undersigned.  At that time, 
the veteran's son expressed his opinion that the 
investigation conducted during service was flawed.  In so 
stating, he noted that there were inconsistencies in the 
statements obtained by the Air Force from the other 
servicemen.  He also noted the absence of any mention of 
powder burns in the medical records.  Finally, he pointed out 
excerpts from the medical records expressing that the gunshot 
injury might have been an accident and reflecting the 
veteran's denial of shooting himself.  The veteran's wife 
testified that, according to the veteran, he did not have the 
gun aimed at his head when it discharged.  Rather, the 
veteran told her it was 18 inches or so down and it 
accidentally discharged.  

Having described the newly submitted evidence, the Board must 
now determine whether it is new and material.  The Board will 
first consider the testimonial evidence added to the record 
and will then evaluate the medical evidence added to the 
claims folder.  

For claims received on or after August 29, 2001, as here, 
evidence in order to be  "new" must not have been 
previously submitted to agency decision-makers.  Here, the 
testimonial evidence submitted subsequent to the last final 
denial was not previously considered.  However, such 
testimony was essentially cumulative and redundant of the 
evidence of record at the time of the final August 1950 
decision, as will be explained below.

The newly submitted testimonial evidence was to the effect 
that the gunshot injury in service was accidentally incurred.  
In this vein, it was contended that the in-service witness 
statements were not wholly consistent with one another.  It 
was also noted that the medical evidence did not show powder 
burns, thus suggesting that the gun was not proximate to the 
veteran's head upon discharge and was instead accidentally 
fired.  However, the record in August 1950 already contained 
the veteran's sworn statement that the gunshot wound was 
accidentally incurred.  Subsequent statements and testimony 
based on the veteran's recollections to his parents or spouse 
following his sworn testimony to the service department would 
not constitute new evidence.  The probative value of the 
witness statements, including the statement by the veteran 
obtained in March 1949, was already considered and weighed at 
the time of the August 1950 rating decision.  

The recent testimony in support of the contention that the 
witness statements obtained in 1949 were flawed, calling 
attention to apparent discrepancies or inconsistencies 
between the witness statements and questioning some of the 
observations and recollections within the statements, is 
essentially a disagreement as to how the original evidence 
was weighed.  Such testimony is not "new" evidence as 
contemplated under 38 C.F.R. § 3.156(a).  In this regard, the 
question of whether the August 1950 rating decision was the 
product of clear and unmistakable error, is not before the 
Board.  

Also, with respect to the presence or absence of powder burns 
and the potential significance of such fact, the available 
medical records are silent and lay assertions as to the 
significance of the presence or absence of powder burns in 
the case of the veteran's injury cannot constitute new and 
material evidence.  See Moray, supra, at 214 
(representative's assertion that there is an affinity with 
retinitis pigmentosa and exposure to the chemical carbon 
tetrachloride in the absence of medical opinion does not meet 
burden of submitting new and material evidence).  

As to the newly submitted medical evidence, the May 2003 
opinion of Dr. J. A. W. is new in that it confirms a medical 
relationship between the veteran's current disabilities and 
the gunshot wound in service, as did the VA examination in 
July 1951.  However, while new, this evidence is not 
material.   Indeed, there is no dispute that the gunshot 
wound was incurred during service and resulted in permanent 
disability.  The basis for the earlier denial was that the 
injury was the result of willful misconduct.  As neither J. 
A. W.'s opinion nor the VA examination in 1951 bears on the 
circumstances surrounding the gunshot injury, particularly 
the veteran's actions, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  

In conclusion, the evidence submitted since the last final 
rating decision in August 1950 is neither new nor material.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence having not been received, the 
appellant's claim of entitlement to service connection for 
residuals of a self-inflicted gunshot injury to the head is 
denied.




	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


